DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/18/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010098322.X application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “suspension mechanism comprises a reel mechanism” of claim 3 and the “shaking state detection apparatus” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsushige et al. (JP 2008-260436 A) hereinafter, Mitsushige.
	Regarding claim 1, Mitsushige (Figure 1) teaches a climbing machine (mobile robot), comprising a machine body (robot main body 100), a mechanical arm (extension arm 150), and at least two ropes (tethered arms 110, 120, 130, and 140), wherein one end of each rope is connected to a suspension mechanism (hook of the tethered arms 110, 120, 130, and 140), and the other end of the rope is connected to the machine body; the suspension mechanism is connected to or disengaged from an object structure, and the length of the rope between the suspension mechanism and the machine body is variable; through dragging or pulling of the rope, the suspension mechanism enables the machine body to move on the object structure; the mechanical arm has one or more degrees of freedom; a gripping mechanism (extensible arm 150 has a detachable hand at its end) is disposed at a front end of the mechanical arm, and a rear end of the mechanical arm is mounted on the machine body; the gripping mechanism has a spatial movement capability and/or an angle adjustment capability when driven by the mechanical arm, and is capable of gripping and moving any suspension mechanism and being disengaged from a gripped suspension mechanism (see [Robot Configuration]).
	Regarding claim 2, Mitsushige teaches (Figure 1) the climbing machine according to claim 1, wherein the machine body comprises a reel mechanism (Winding device 170), and the reel mechanism winds or releases the rope between the machine body and the suspension mechanism to change the length of the rope, so that the machine body is capable of moving on the object structure (see [Robot Configuration]).
	Regarding claim 5, Mitsushige teaches the climbing machine according to claim 1, wherein the gripping mechanism comprises a mechanical claw, and the mechanical claw opens or closes to disengage or grip the suspension mechanism (see Figure 3).
	Regarding claim 6, Mitsushige teaches the climbing machine according to claim 1, wherein the suspension mechanism comprises a hook, and the hook hooks or disengages the object structure, to implement connection or disengagement between the suspension mechanism and the object structure (see Figure 1).
	Regarding claim 13, Mitsushige teaches a moving method for the climbing machine according to claim 1, comprising the following steps: step 1: moving, by the mechanical arm, the gripping mechanism to one of the suspension mechanisms, so that the gripping mechanism is connected to the suspension mechanism; increasing the length of the rope between the suspension mechanism and the machine body, so that the rope is in a loose state; placing, by the mechanical arm, the suspension mechanism in a proper position on the object structure, so that the suspension mechanism is connected to the object structure; and disengaging, by the gripping mechanism, the suspension mechanism(step 220); step 2: repeating step 1 based on an actual requirement, so that other suspension mechanisms are placed in proper positions on the object structure and are connected to the object structure (step 240); step 3: shortening the length of a rope between each suspension mechanism and the machine body, so that the rope pulls the machine body to move on the object structure (step 250); and step 4: repeating step 1, step 2, and step 3 (step 260), so that the machine body is capable of moving on the object structure (see [Robot movement procedure]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsushige et al. (JP 2008-260436 A) in view of Yu (CN 206702730 U).
	Mitsushige teaches the climbing machine according to claim 1. However, Mitsushige does not teach that the gripping mechanism comprises a magnetic suction device, a magnetically sucked magnetic conductive surface is disposed on the suspension mechanism, and the magnetic suction device is capable of sucking or being disengaged from the suspension mechanism.
	Yu teaches that the gripping mechanism (workpiece fixing jig 8) comprises a magnetic suction device (electrically controlled permanent-magnetic chuck 7), a magnetically sucked magnetic conductive surface is disposed on the suspension mechanism, and the magnetic suction device is capable of sucking or being disengaged from the suspension mechanism (see Figure 1 and no. 1 of the beneficial effect of the utility model).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Mitsushige’s machine, in view of Yu, with a magnetic suction device so as to reduce electric energy, saves cost, and can effectively prevent the power failure accident and the electromagnet loses magnetic force.
Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsushige et al. (JP 2008-260436 A) in view of Wang et al. (CN 201033434 Y) hereinafter, Wang.
	Regarding claim 7, Mitsushige teaches climbing machine according to claim 1. However, Mitsushige does not teach that the suspension mechanism comprises a sucker, and the sucker is used to suck or disengage the object structure, to implement suction or disengagement between the suspension mechanism and the object structure.
	Wang (Figure 1) teaches that the suspension mechanism comprises a sucker (rubber suction cup 8), and the sucker is used to suck or disengage the object structure, to implement suction or disengagement between the suspension mechanism and the object structure.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Mitsushige’s machine, in view of Wang, with a suction cup. Doing so would enable the robot to climb planar walls.
	Regarding claim 8, Mitsushige teaches the climbing machine according to claim 1. However, Mitsushige does not teach one or more damping mechanisms are disposed on the machine body, and the damping mechanism is capable of generating a damping force by using an air flow. 
	Wang (Figures 1-3) teaches one or more damping mechanisms are disposed on the machine body (propeller 3.1-3.4 and drive motor 4.1-4.4), and the damping mechanism is capable of generating a damping force by using an air flow (the propeller 3 to rotate will generate horizontal thrust. the horizontal push force to wall climbing machine 1 to be attached on the wall body 11). 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Mitsushige’s robot, in view of Wang, with one or more damping mechanisms to stabilize the machine while climbing.
	Regarding claim 9, the combination of Mitsushige in view of Wang teaches that the damping mechanism comprises a rotor apparatus (propeller 3.1-3.4 and drive motor 4.1-4.4), and the rotor apparatus uses a force generated by a rotor through rotation in the air to reduce shaking of the machine body in a suspended state (the propeller 3 to rotate will generate horizontal thrust. the horizontal push force to wall climbing machine 1 to be attached on the wall body 11). 
	Regarding claim 12, Mitsushige teaches the climbing machine according to claim 1. However, Mitsushige does not teach that several wheels are disposed on the machine body.
	Wang teaches (Figure 4) that several wheels (9) are disposed on the machine body.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Mitsushige’s robot, in view of Wang, with wheels to able to steer the robot and move it from one location to the other.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsushige et al. (JP 2008-260436 A) in view of Sarh et al. (CN 104339138 A) hereinafter, Sarh.
	Mitaushige teaches the climbing machine according to claim 1. However, Mitsushige does not teach one or more damping mechanisms are disposed on the machine body, the damping mechanism is capable of generating a damping force by using an air flow, the damping mechanism comprises an air injection apparatus, or the air injection apparatus uses a reaction thrust of air injection to reduce shaking of the machine body in a suspended state.
	Sarh teaches one or more damping mechanisms are disposed on the machine body, the damping mechanism is capable of generating a damping force by using an air flow, the damping mechanism comprises an air injection apparatus (piston of the air cylinder 220 in 222), and the air injection apparatus uses a reaction thrust of air injection to reduce shaking of the machine body in a suspended state (the chamber 250 is in a vacuum, such as by applying air suction through air valve 234, to generate (- P) so as to make the main leg 200 stable on the part surface, see paragraph [0042]).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Mitsusige’s machine, in view of Sarh, with damping mechanism to stabilize the robot while climbing.
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 teaches that the suspension mechanism comprises a reel mechanism. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 11 teaches a shaking state detection apparatus is disposed on the machine body. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach climbing machines of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618